Despite our 
aspirations to create a more just and peaceful world, 
atrocities continue to take place. Every day we witness 
expressions of the darker side of human nature: 
thousands of innocent civilians besieged on a mountain 
in northern Iraq by heavily armed extremists; a Syrian 
dictator who bombs and starves his own people, 
leaving more than 10 million people in need of urgent 
humanitarian assistance; the persecution of people 
because of their religious or political beliefs, their 
gender or sexual orientation; disrespect for national 
borders, challenging the basic principles on which our 
rules-based international order is built; climate change 
causing great risks to human health, global food security 
and economic development and to the natural resources 
on which so much of our prosperity depends; and a 
world of more than 7 billion people with an increasing 
demand for key resources and an unsustainable pattern 
of consumption and production.

The challenges we face are complex. There are 
no simple solutions. What is required of us is strong, 
collective international action, not only to manage 
the crises and conflicts of today but to prevent the 
crises and conflicts of tomorrow. I am a true believer 
in international cooperation and in the virtues of the 
United Nations, but as the world changes and we are 
faced with new challenges, we must find new ways to 
adapt.


I am also confident that we will adapt, but only if 
we have a strong United Nations, and only if we act 
together. As Member States each one of us must fulfil 
our obligations under the Charter. That is our common 
commitment and our shared responsibility. I see three 
challenges where we, the United Nations, should act 
and should act now. Urgency is key.

First, we need stronger international cooperation 
and action on peace and security. Secondly, we have to 
reach an ambitious international agreement on climate 
change next year in Paris. Thirdly, we have to agree on 
the post-2015 agenda for sustainable development.

Of the three challenges, the first is international 
peace and security. This past year, we have seen the 
rise of a violent and intensifying conflict fuelled by 
extremism, in particular the horrific and brutal terrorist 
organization, the Islamic State of Iraq and the Levant 
(ISIL). ISIL represents a distorted political ideology 
that must be confronted, degraded and defeated by the 
entire international community, including, of course, 
countries in the region. As we are gathered this week, 


the States Members of the United Nations are sending a 
clear message that we utterly condemn ISIL’s cowardly 
acts of terror and that we are unified in our firm 
resolve to oppose and confront its violent and extremist 
ideology. Let it be clear that we are determined to 
support the Iraqi Government in protecting its people.

Denmark will stand up for our common values as 
enshrined in the United Nations Charter, and Denmark 
will support the victims of ISIL’S atrocities. We are 
taking part in the humanitarian relief efforts in northern 
Iraq, and we will continue our active contribution to the 
international efforts to support Iraq in the fight against 
ISIL. To stop the advance of ISIL, it is imperative to end 
the flow of foreign fighters and financing from outside. 
That indeed is a common obligation. It is also critical 
that we address the root causes of violent extremism 
and improve the conditions in Syria that ISIL has been 
able to exploit.

The humanitarian situation in Syria continues to be 
of great concern. Though progress is difficult, we must 
spare no effort to seek a political solution leading to a 
transition from the current regime. There will always 
be a risk that political transition will be exploited by 
violent extremists. Still, history shows that democratic 
and inclusive Governments, open societies and a 
fundamental respect for human rights remain the only 
viable path towards stability, security and prosperity 
for our citizens.

Bringing an end to the violence in the region will 
require a sustained and comprehensive contribution 
from every one of us. The successful removal of 
Al-Assad’s chemical weapons clearly demonstrated 
what can be achieved when we join forces in decisive 
international action. A coalition of Denmark, Norway, 
Russia, China, Finland, the United Kingdom and the 
United States effectively secured and destroyed those 
horrendous weapons of war.

Our united response is also required against another 
growing threat. The Ebola epidemic has become a severe 
humanitarian, social and economic crisis for countries 
in West Africa. If we fail to act now, it may develop into 
a global health crisis, impacting millions of people. If 
so, we will not only be confronted with a health crisis 
but also with a threat to international peace, prosperity 
and security. It is very clear that this challenge cannot 
be tackled by any one nation alone. That is why we 
must all lend our support. The United Nations and its 
Member States have a common responsibility to bring 
Ebola under control.

Ebola is not just a regional challenge; it has now 
become a global crisis. Denmark is committed to that 
cause. We have already contributed to the international 
response, including the United Nations humanitarian air 
service, and we will now increase our support. Today, 
I can announce that Denmark will provide a maritime 
transport capacity to the United Nations. With that, 
we will support the construction of needed housing 
facilities for the international health personnel in the 
affected areas. We will provide additional funding to 
the World Health Organization. As the situation evolves, 
we will stand ready to consider additional steps.

The global community is based on international law. 
That law must be respected and not blatantly violated, as 
we have seen done in the past year. We have witnessed 
an unacceptable foreign intervention in Ukraine. 
Fundamental principles of national sovereignty and 
non-interference have been disrespected. The recent 
ceasefire is an important step on the only viable way 
forward, namely, a political solution. Yet, we have 
to see Russia’s commitment to a political solution 
demonstrated in action, not only in words. Throughout 
the conflict Russia’s self-proclaimed support to the 
peace process has been in stark contrast to realities on 
the ground.

We remain fully committed to a political solution 
that respects Ukraine’s territorial integrity and 
sovereignty. Respect for international law and human 
rights should always be at the very core of peace 
and development, as should the rule of law and good 
governance. That is why Denmark strongly supports 
bold and significant new steps in the United Nations, 
such as the Secretary-General’s recent Rights Up Front 
initiative.

This year also marks the thirtieth anniversary of 
the adoption of the United Nations Convention against 
Torture and Other Cruel, Inhuman or Degrading 
Treatment or Punishment. Together with Chile, Ghana, 
Indonesia and Morocco, Denmark has launched a 
long-term initiative for the universal ratification and 
implementation of that Convention. We have made 
significant progress, but we also need to do more to 
protect men and women in all parts of the world from 
torture and ill-treatment.

My second point is about the need to advance our 
collective answer to the challenges posed by climate 
change. Earlier this year I had the privilege, together 
with the Premier of Greenland, of hosting a visit by 
the Secretary-General to Greenland. We travelled 


together by dog sleigh on the receding ice, and we 
heard the stories told by the local population about how 
the changes are affecting local livelihoods. Climate 
change is painfully visible in the Arctic. That is beyond 
discussion. Let there be no illusion that climate change 
will have only regional impacts. The changes will affect 
each and every one of us on this planet. That is why 
ambitious action is required of us now. One crucial step 
would be a binding global agreement to reduce carbon 
dioxide emissions in Paris next year.

Since 2010, Denmark has dedicated $350 million 
to climate action. This year alone, we will commit 
more than $100 million. But Governments cannot do 
this alone. We need to engage the private sector and 
other partners to commit to action and ensure adequate 
climate finance and foster innovation and green 
solutions. Some still might fear that the green transition 
will limit economic growth. That is not necessarily 
so. For example, the Danish economy has grown 
by 40 per cent since 1990, while our total emissions 
have decreased by 20 per cent in that same period. In 
other words, it is possible to de-link economic growth 
from increased emissions. At the Secretary-General’s 
Climate Summit yesterday, world leaders expressed 
their commitment to address those issues. Now is the 
time to deliver on that commitment.

The third and final area where Denmark sees an 
urgent need for action is on the post-2015 agenda for 
sustainable development. As stated by the Secretary-
General: “Ours is the first generation that can wipe 
poverty from the face of the Earth” (A/68/PV.5, p. 1). 
That is not a message based on wishful thinking. It 
is based on the facts. It is within our reach and it has 
to be done. Over a 20-year period, from 1990-2010, 
700 million people have been lifted out of extreme 
poverty. Child mortality has been reduced by almost 
50 per cent. Ninety per cent of children in developing 
regions now attend primary schools. That represents 
truly historic progress. But still we need to do more.

The Millennium Development Goals were 
formulated almost 15 years ago, and the world has, as 
we know, developed rapidly since. Clearly, the new 
set of sustainable development goals must address 
and integrate the economic, social, and environmental 
dimensions of development.

Another important factor is to ensure women’s 
empowerment, gender equality and the rights of women 
and girls. That includes sexual and reproductive health 
rights. In too many places those fundamental rights are 
still not observed. Women and young girls must have 
the right to decide freely whether they want to have 
children, when, how many, and with whom.

All young people must have access to proper 
education. Two hundred years ago, compulsory 
education was introduced in my country. Education for 
the many and not just for the few has been a primary 
driver in transforming Denmark into a democratic and 
prosperous nation. Education has also been a driver of 
gender equality, and still is. That is one aspect of the 
post-2015 agenda that is particularly close to my heart. 
I have been very proud to be one of the Secretary-
General’s Champions for his Global Education First 
Initiative. One of our key priorities must be to ensure 
quality education also for the most disadvantaged 
groups and in the most vulnerable countries.

As we look at the global landscape today, insecurity 
is sadly on the rise. We all know who is paying the 
highest price. Today for the first time since the Second 
World War, more than 50 million people throughout 
the world have been displaced owing to conflict and 
violence. Far too many of those people are children.

We need a United Nations that can help mediate, 
prevent and resolve armed conflicts and promote 
universal respect for human rights. We need a United 
Nations that is committed to act against climate change. 
And we need a United Nations that can help deliver 
sustainable development for all and provide effective 
assistance to countries suffering from the Ebola virus.

But the United Nations can do nothing without the 
collective political will of all of us, its Member States. 
The world needs a United Nations that adapts to new 
challenges and reflects the changing global political 
realities. Denmark supports a reformed Security Council 
that fulfils its primary purpose and responsibility when 
peace and security is threatened. We need a United 
Nations based on the strong values and obligations 
enshrined in the United Nations Charter. More than 
ever, we need a United Nations that acts.
